Mr. Justice Hand delivered the opinion of the court: It is first contended the county court erred in directing appellant to file a new report and account as administrator of Charles A. Weimer, deceased, in which he was required to charge himself with the $1500 which he had taken credit for in the report then on file as paid to Sue A. Weimer as widow, and the $1500 which he had taken credit for as paid to Sue A. Weimer as guardian of Edith Weimer. It clearly appears from the evidence that Sue A. Weimer was in feeble health and without business experience at the time of the death of Charles A. Weimer.; that appellant had been' the personal and business friend of Charles A. Weimer, and that Sue A. Weimer, by reason of her physical incapacity, want of business experience and confidence in the appellant, petitioned the county court to appoint him administrator of the estate of said Charles A. Weimer, deceased; that after his appointment the appellant took possession of said business and the assets of the estate used therein, which business during the life of Charles A. Weimer had been an extensive and paying business, and through said corporation and the pretended sale to Sue A. Weimer he had obtained the absolute control thereof; that the widow and heirs of Charles A. Weimer had never received, after the death of Charles A. Weimer, any benefit from said business or the assets of the estate used in said business. The law in this State is well settled that an administrator cannot purchase at his own sale, directly or indirectly, or so manipulate the property of the estate of his decedent that he can derive title to the property of the estate, directly or indirectly, as against the widow and heirs of his intestate, for whose benefit, after the payment of the debts of the decedent, he holds the property of the estate in trust; and it makes no difference whether he acts in good faith or fraudulently in attempting to invest himself with the title to the estate which he is administering. (Miles v. Wheeler, 43 Ill. 123; Coat v. Coat, 63 id. 73; Ebelmesser v. Ebelmesser, 99 id. 541; Lagger v. Mutual Union Loan and Building Ass. 146 id. 283.) Especially is this true when the widow and heirs of an administrator’s intestate, by reason of the confidence reposed in the administrator by them, arc misled and imposed upon by the administrator. (Thomas v. Whitney, 186 Ill. 225; Mayrand v. Mayrand, 194 id. 45.) It is clear that the sale to Sue A. Weimer was not a sale inade in good faith, but was only a part of a scheme devised by appellant to transfer the title to said business and property to a corporation, in which he was the principal stockholder, without permitting the records of the county court of Greene county to show a transfer from him to said corporation direct. We think there can be no question but that Sue A. and Edith Weimer, when they discovered the stock of said corporation which had been turned over to them in lieu of the $3000 in cash which the court had ordered to be paid to them was substantially worthless, had the right to return their stock to appellant and require him to account to them for the money which the county court had ordered him to pay to them, and that the county court did not err in requiring the appellant to charge himself with the $3000 which he had taken credit for as paid to Sue A. Weimer for herself and Edith Weimer, in his said report. It is next urged the county court erred in requiring the appellant to account for the profits of the business from the 23d day of March, 1903, to the sixth day of January, 1904, the date of the transfer of the business and property connected therewith to the C. A. Weimer Cigar Company by the appellant. The appellant carried on the business from the 23d day of March, 1903, to January 6, 1904, and we are unable to see why he should not account for the profits of the business during that time. The appellant insisted, however, that he sold said business, and the assets connected therewith, as of March 23, 1903, and that the sale carried with it the profits of the business, if any, made between March 23, 1903, and January 6, 1904. The order of the county court did not authorize the appellant to sell such profits, and we are of the opinion that the profits of the business, if any, during the period while the business was carried on by the administrator, did not pass to the corporation at said sale, and that the county court properly ordered the appellant to account for the profits made by him, if any, during the period he carried on the business as administrator. It is also contended that the county court, in case it required the appellant to charge himself with said $3000 and to account for the profits of said business from March 23, 1903, to January 6, 1904, should have set aside the sale of said business and assets to the corporation and ordered the same re-sold, or, at most, only charged the administrator with the amount at which said business and assets were appraised, and not at the amount of the sale thereof as reported by him. The evidence tended to show that the appraisement was less than the property was worth. We think, however, the sale and transfer made by the appellant, through Sue A. Weimer, to the corporation, which, in effect, was a sale to himself, was binding upon him, and that as to that part of the transaction the widow and heirs of Charles A. Weimer, deceased, might ratify the same and at the same time call upon the administrator to account for the profits of the business during the time he carried it on as administrator, and to charge his account with the $3000 which he attempted to pay to them in stock of said corporation instead of in cash, as he had been directed by the county court. It is lastly contended that Sue A. Weimer participated in the formation of said corporation and accepted said stock in lieu of $3000 in cash, and that she turned over fifteen shares of the stock to Edith Weimer, which Edith, accepted in payment of said $1500; that said Sue A. Weimer and-Edith Weimer are estopped to now ask that the $3000 be paid in cash to them and that appellant be required to account for the profits of said business during the time that he carried it on as administrator. The evidence shows that Sue A. Weimer and Edith Weimer relied upon the' appellant implicitly; that they signed such papers as he prepared for them to sign, and accepted the stock by reason of the fact that he represented to them that was the best thing for them to do, and that they never questioned his business judgment or good faith in dealing with them or with the estate of Charles A. Weimer, deceased, until after the business and property of said estate had been transferred by him to the corporation, and until after they called upon him for dividends and he informed them there was nothing to pay dividends with, as it took all funds taken in in the business to keep it going. As soon as Sue A. and Edith Weimer found out the situation the business of the estate was in, they repudiated the transfer of the thirty shares of stock to them in payment of their interest in the estate of Charles A. Weimer, deceased, and appeared and filed objections to the approval of the appellant’s final report and asked that he be required to account to them for their interest in said estate, and offered to return to him the stock which he had transferred to them in settlement and payment of their interest in the estate. We think that Sue A. and Edith Weimer acted in apt time and that they had done nothing which should estop them from recovering their interest in said estate. While the action of the county court may work a hardship upon the appellant, if such is the case it is due to the fact that he attempted to deal with the assets of the estate of which he was administrator in a manner which the law will not sanction. The judgment of the Appellate Court will be affirmed. Judgment affirmed.